DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 Introduction
The following is an Allowance in response to Applicant’s submission filed on January 29, 2021.  
Currently claims 1-20 are pending and allowed herein.

Continuation
This application is a continuation application of U.S. application no. 14/964,290 filed on 12/09/2015 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/22/2021 appears to be in compliance with the provisions of 37 CFR 1.97 and have been entered into record. Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
  
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to systems and methods for identifying and mitigating non-compliances related to money service business for reviewing by an agent at the business location to be verified based on real-time communication by activating a camera feature on the mobile device while a session with the mobile device is taking place.    
The closest prior art Enzaldo et al., (US 2013/0132275, and in view of Wagner et al., (US 2013/0093904) and further in view of Kahn et al., (US 2004/0004663) fails to teach or suggest remotely directing in real time a first operation corresponding to the agent system to comply with a set of rules associated with the location at least in part by the initiating the session with the mobile device wirelessly connected to the system via the one or more networks, and causing communicating to the mobile device while the session with the mobile device is taking place to activate a camera feature of the mobile application on the mobile device to capture a digital photograph during the session as recited in independent claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624